 

10K [y2932610kbar.gif]
Exhibit 10.26
Amendment to the
UST Inc. 2005 Long-Term Incentive Plan
The UST Inc. 2005 Long-Term Incentive Plan (the “Plan”) is amended effective
December 7, 2006, by deleting section 10 of the Plan in its entirety and
inserting the following in lieu thereof:


          10.  Dilution and Other Adjustments.



  If any change in corporate capitalization, such as a stock split, reverse
stock split, or stock dividend; or any corporate transaction such as a
reorganization, reclassification, merger or consolidation or separation,
including a spin-off, of the Company or sale or other disposition by the Company
of all or a portion of its assets, any other change in the Company’s corporate
structure, or any distribution to shareholders (other than a cash dividend that
is not an extraordinary cash dividend) results in the outstanding shares of
Common Stock, or any securities exchanged therefor or received in their place,
being exchanged for a different number or class of shares or other securities of
the Company, or for shares of stock or other securities of any other corporation
(or new, different or additional shares or other securities of the Company or of
any other corporation being received by the holders of outstanding shares of
Common Stock), or a material change in the value of the outstanding shares of
Common Stock as a result of the change, transaction or distribution, then the
Committee shall make equitable adjustments, as it determines are necessary and
appropriate, in:



  (i)   the number and type of securities (or other property) with respect to
which Awards may be granted;     (ii)   the limitations on the aggregate number
of shares of Common Stock that may be awarded to any one single Participant
under various Awards;     (iii)  the number and type of securities (or other
property) subject to outstanding Awards (provided the number of shares of any
class subject to any Award shall always be a whole number); and     (iv)   the
terms, conditions or restrictions of outstanding Awards and/or Award Agreements,
including but not limited to the grant, exercise or purchase prices with respect
to outstanding Awards;



  provided, however, that all such adjustments made in respect of each ISO shall
be accomplished so that such Option shall continue to be an incentive stock
option within the meaning of Section 422 of the Code. Any and all such
adjustments shall be conclusive and binding for all purposes of the Plan.

 

99
 